DETAILED ACTION
This action is responsive to the Applicant’s response filed 4/11/2022.
As indicated in Applicant’s response, claims 1, 3-4, 11, 13-14, 16 have been amended, and claims 5, 15 cancelled.  Claims 1-4, 6-14, 16-21 are pending in the office action.
	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4, 6-14, 16-21 are allowed. 
	The subject matter identified as “Allowable Subject Matter” of claims 4-5 (per the last Office Action) has been now incorporated in an independent claim form; that is, the prior art taken separately or jointly does not suggest or teach the following features.
	A computer-implemented method associated with web intelligence reports, comprising:
	(i) receiving, at a Software Development Kit (“SDK”) component of a web intelligence report server, web intelligence data model authoring information, associated with a document, via an authoring Application Programming Interface (“API”), 
	wherein the SDK component is to manage sessions, states, security, and resource access;
	(ii) creating, by a compound database platform of an in-memory database, a report result via a data flow merge operation that combines multiple data sources into a single data source, based on the web intelligence data model authoring information, data sources associated with a plurality of data source types, and data access associated with a plurality of data layers;
	storing the report result in a report repository;
	(iii) receiving, by query facilities, web intelligence data model consumption information from a report engine and transmitting a get metadata message to the compound database platform; and
	(iv) executing, by a calculation engine, calculation plans on top of data stored in compound database platform, wherein the calculation receives web intelligence data model consumption information from the query facilities and transmits a get data message to the compound database platform,
	(v) wherein the web intelligence data model is associated with a Web intelligence document as a data Source (“WaaS”) reusable in other documents.
(as recited in claims 1, 11, 16)
	Chunilal, USPubN: 2011/0161319, discloses API associated with resources like SDK and multi-sources services including platform for generating reports per effect of web forming included as knowledge base and document distributable per a discovery/lookup architecture and associated services under a UHSF dissemination system where data source store in a web discovery/lookup infrastructure support of document reuse or redistributable to other nodes of the UHSF and third parties.  Chunital fails to teach or suggest receiving, by query facilities, web intelligence data model consumption information from a report engine and transmitting a get metadata message to the compound database platform; and executing, by a calculation engine, calculation plans on top of data stored in compound database platform, the calculation receiving web intelligence data model consumption information from the query facilities and transmitting a get data message to the compound database platform, wherein the web intelligence data model is associated with a Web intelligence document as a data Source (“WaaS”) reusable in other documents – as recited in (iii) and (iv)
Arun et al, USPubN: 2020/0372307, discloses web-based visualization interface for generating intelligent (machine learning) algorithms/models and authoring languages using SDK, the latter associated with REST API as insights provided as authoring languages (insights SDK) used for instantiating a model, the model written using authoring language such as provided by the insights SDK embedded with the visualizaton framework runtime.  Arun use of SDK insights for authoring and modeling cannot be same as teach receiving of model consumption data per (iii) and transmitting of get data message in (iv)
	Azizi et al, USPubN: 2007/0061318, discloses ERP and user query via APIs and business tools for reporting or integrating various sources into a report where a metamodel underlying a query expression provides functionality for report authoring in the sense that a QRD tree representation to define node of the query element hierarchy as in/out stream nodes is used for authoring purposes.  The use of query nodes for authoring purposes in Azizi’s ERP fails to remedy to the deficiencies by Chunilal in regard to the features (iii) and (iv) as set forth above.
Zadeh et al, USPubN: 2014/0201126, discloses server embodiment of a Web Intelligence enhancement/tools operating with business-based APIs and software development kit (SDK), coupled with e-business intelligence analysis and reporting, via use of server URLs or web sites support for publisher capabilities using finder, tracker module to track user query events or interactions with a database for purposes of accounting or reporting.  No part in publisher and tracking modul by Zadeh enhancement tools disclose receiving, by query facilities, web intelligence data model consumption information from a report engine and transmitting a get metadata message to the compound database platform, and calculation module receiving web intelligence data model consumption information from the query facilities and transmitting a get data message to the compound database platform – as per (iii) and (iv)
	Ah-soon et al, USPubN: 2017/0139891, discloses Web intelligence business documents management framework including a web intelligence server supporting query, retrieving a viewable document, and reporting processing result from the retrieved document  where a user can request another shared element in the repository to add as content into a new report, the repository used to propagate changes to the shared elements stored therein, the shared or unlinked element inserted or linked to a document content of the report.  The propagation of changes from report and linkage in Ah-soon web business document management fails to teach receiving of model consumption data per (iii) and transmitting of a get data message in (iv)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
April 21, 2022